Citation Nr: 1210684	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  05-27 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Evaluation of panic disorder, currently rated as 30 percent disabling.  

3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The Veteran had active service from March 1990 to September 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In December 2011, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record.

The Board notes that the Veteran submitted additional evidence since the last Supplement Statement of the Case (SSOC) in November 2011.  However, in December 2011 he waived RO consideration of the evidence in the first instance.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In December 2011, the Veteran stated that he wished to withdraw the appeal for service connection for PTSD.  

2.  Panic attacks are manifested by ongoing panic attacks, sleep difficulties, nightmares, isolation, trouble forming personal relationships, irritability, difficulty concentrating, heightened startle response, hypervigilance, low motivation and ongoing intrusive memories.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for service connection for PTSD have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.204 , 20.1404 (2011).

2.  PTSD is 70 percent disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130; Diagnostic Code (DC) 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the Veteran with the notice required under the VCAA by letters dated in May 2004 and May 2007.  The Board notes that the Veteran is challenging the disability evaluation assigned following the grant of service connection.  In Dingess, the U.S. Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, supra. at 490-191.  Thus, VA's duty to notify in this case has been satisfied.

Moreover, in December 2011, the Veteran was afforded a hearing conducted before the undersigned Veterans Law Judge (VLJ).  At the start of the hearing, the VLJ confirmed the issues on appeal.  During the hearing, the Veteran set forth his arguments and contentions.  This action supplemented VA's compliance with the VCAA and, to the extent that 38 C.F.R. § 3.103 was applicable to the Board hearing, complied with this regulation.  See Bryant v. Shinseki, 23 Vet. App. 488 (2011); 76 Fed. Reg. 52572 (Aug. 23, 2011) (clarifying that 38 C.F.R. § 3.103 does not apply to Board hearings).

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  In connection with the current appeal, available service and private treatment records have been obtained.  We also note that the Veteran has been afforded an appropriate and adequate VA examination for his claim.  The examination was adequate as it reflects a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinions supported by medical rationale.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). Accordingly, the Board will address the merits of the claim.

SERVICE CONNECTION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his/her authorized representative.  38 C.F.R. § 20.204. 

In December 2011, the Veteran expressed that he wished to withdraw the appeal for service connection for PTSD.  The Board finds that this statement qualifies as a valid withdrawal of the appeal in accordance with the provisions of 38 C.F.R. § 20.204. 

In light of the Veteran's withdrawal of the appeal, there remains no allegation of error of fact or law for appellate consideration.  Therefore, the Board does not have jurisdiction to review the claim for service connection for PTSD.

INCREASED RATING

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  Here, the Board finds that the Veteran's disability had not significantly changed during the time frame in question and that a uniform rating is warranted.  

The Secretary, acting within his authority to adopt and apply a schedule of ratings, chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under-or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  See 38 C.F.R. § 4.126.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992). 

The Veteran's panic attacks is evaluated pursuant 38 C.F.R. § 4.130 Diagnostic Code 9412, and is subject to the criteria listed under the General Rating Formula for Mental Disorders.  The General Rating Formula provides a 10 percent evaluation for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  38 C.F.R. § 4.130 (2011).

The rating formula provides a 30 percent evaluation when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment or abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is indicated where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

In assessing the evidence of record, it is important to note that the GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 31 to 40 is assigned where there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). Id.  A score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co- workers). Id.  A score of 61-70 is indicated where there are some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.

The Veteran has appealed the assignment of a 30 percent rating for panic attacks.  The current rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  To warrant a higher rating the evidence must at least show occupational and social impairment with reduced reliability and productivity. 

In the December 2001 examination, the Veteran presented with symptoms of panic.  He endorsed shortness of breath, racing/pounding heart, sense of doom, and an inability to concentrate.  In March 2005, the Veteran reported panic attacks since leaving service.  

The Veteran's brother stated in April 2004 that the Veteran used to be confident, easy going and have a passion for life but that he now procrastinates, second guesses rational decisions and overly stressed simple occurrences.  He stated that the Veteran had frequent panic attacks and in his eyes paranoid behavior.  He also said that the Veteran did not like to be alone.  Two years prior he recalled that the Veteran had a bad panic attack and he took him to the VA to talk to someone.  He was given a drug which made him flip out and hallucinate for three days.  Over the last few years, he stated that his brother has taken a turn for the worse and because of the above he has been unemployed regularly, failed out of school, and rarely leaves the house and/or drive a car.   His mother expressed that the Veteran was anxious much of the time and often suffered from depression, panic attacks, PTSD and was nervous about driving after dark and in the rain.  

In the August 2005 examination, the Veteran was diagnosed with panic disorder, depressive disorder, addictive disorder and chronic PTSD.  A GAF score of 60 was assigned.  He had mild impairment in hygiene and grooming, moderate impairment in family relationships, moderate impairment in employment, marked impairment in other relationships and marked impairment in leisure activities. 

In September 2005, the Veteran reported having panic attacks all the time.  He described classic symptoms consistent with panic attacks.  He reported having discrete periods of intense anxiety associated with fear, thoughts of death, passing out and shortness of breath.  The attacks lasted briefly.  He described some depressive symptoms but denied intrusive thoughts.  Examination revealed he was alert and cooperative, and casually dressed.  His mood was anxious with congruent affect.  He denied hopelessness and suicidal ideation.  There were no psychotic symptoms and his insight was good.  He recognized that his anxiety and panic attacks were impairing him.  Panic disorder and depression, not otherwise specified, were diagnosed.   

Dr. B found in December 2007 that the Veteran experienced panic attacks and a sense of being out of control.  It was determined that he met the criteria for PTSD and that these affects/events have been apart of his life on a regular basis for many years.  The affects he stated still created complications for the Veteran through sleep disorder, inability to emotionally connect and consistent daily psychological trauma.  PTSD, depression and general anxiety disorder was diagnosed.  A GAF score of 45 was assigned.  

A February 2009 admission summary revealed symptoms of depression.  On the current medication, his panic attacks seemed to be much better and only happened in heavy stressful situations.  Examination revealed he was casually dressed, speech was normal, mood somewhat dysphoric, affect range was decreased, thought process was goal directed, thought content was without suicidal or homicidal ideation, cognitive was alert, attention unremarkable, insight/judgment was fair to good, and impulse control was generally good.  He did not have clear psychotic material but sometimes heard things others did not.  He reported panic attacks, and avoidance of crowds and speaking in front of groups.  A GAF score of 50 was assigned. 

In April 2009, the Veteran's sister stated that when she lived with the Veteran in 1995 he was combative, did not keep his space or himself clean, and was very obsessive.  When she visited him recently she noticed that his attitude was one of lost hope, he could not manage his time, forgot basic tasks and got upset over nothing.  She stated that he was withdrawn and had not had a steady relationship outside of his family since service discharge.  

Dr. H expressed in May 2009 that the Veteran psychiatric symptoms interfered with his functioning and that he was having difficulty working for the post office three days a week.  His productivity was decreased and his hours had been cut as a result.  She stated that relatively small stresses caused his concentration to deteriorate such that he could not sort mail correctly or accurately perform tasks.  Per Dr. H, he was unable to keep his home, and anxiety and dysphoria lead him to suicidal thoughts about 50 percent of his days.  He was unable to drive on the highway beyond ten miles and his energy was low.  It was also difficult for him to initiate even simple tasks.  In sum, Dr. H stated that the Veteran's anxiety symptoms were longstanding and debilitating.  

In September 2010, Dr. H stated that the Veteran had been under her care from February 2009 to January 2010 for his anxiety symptoms.  She expressed that he had substantial difficulty with employment and that his symptoms interfered with his few interpersonal relationships.  He had suicidal thoughts.  She stated that his deficits appeared to be most consistent with a 70 percent disability rating.  She reiterated that the Veteran's anxiety symptoms were longstanding and debilitating.  

Dr. L recommended that the Veteran take a week leave because of increased symptoms due to a medical condition in November 2009.  Dr. H stated in December 2009 that the Veteran should be limited to 20 hours of work per week because of his increasing symptoms.  Dr. L recommended that his work hours be reduced to 15 hours a week, no more than 5 hours a work day in November 2010.  

In December 2010, Dr. J stated that the Veteran was treated for chronic medical problems for which he takes a number of medications some of which at times tend to interfere with his energy and ability to awaken on time in the morning.  

During his December 2010 VA examination, it was noted that the Veteran had ongoing panic attacks since 2000.  They occurred daily and caused his heart to race and breathing problems.  They were described as moderate in severity.  His symptoms included sleep difficulties, nightmares, isolation, trouble forming personal relationships, irritability, difficulty concentrating, heightened startle response, hypervigilance, low motivation and ongoing intrusive memories.  He did not have a history of violent behavior or suicide attempts.  Over the past year, he received psychotherapy as often as twice a week but had not been hospitalized for psychiatric reasons.  

He expressed having a good relationship with his mother, children and siblings.  He reported having problems with work and that he quit or was fired from about 30 different jobs over the years prior to getting hired by the post office.  He had some major social function changes since he developed his mental condition for example he had no close friends and had trouble forming close personal relationships.  

Examination revealed orientation was within normal limits and his behavior was appropriate.  His affect and mood was anxious, and mood depressed.  He had suicidal ideation but without plans to harm himself.  Communication and speech were within normal limits.  He had impaired attention and/or focus, was easily distracted and had trouble staying focused.  There was no report of a history of delusions or hallucinations.  Obsessive compulsive behavior was present and severe enough to interfere with routine activities to include being late from work.  His thought process was appropriate and he was unable to understand directions.  He did not have slowness of thought nor did he appear confused.  His judgment was not impaired, and abstract thinking and memory were normal.  He had passive thoughts of death but homicidal ideation was absent.  PTSD and panic disorder were diagnosed.  A GAF score of 44 was assigned.  The examiner stated that currently the Veteran was unable to establish and maintain effective work/school and social relationships but he was able to maintain effective family role functioning.  At that time, he had occasional interference with physical health and was unable to perform recreation or leisurely pursuits.  His prognosis was fair based on severity and chronicity.  

In November 2011, the Veteran's sister expressed that she had not seen any improvement in the Veteran's condition.  Rather, he continued to be secluded, disoriented, lacked recall of events, mismanaged his funds, and had other deficiencies in his well being.  Per his sister, he was unable to keep himself or his house clean, and he had to be reminded to take a shower.  She also related that his clothes was typically stained, he always look unkept, and he was unable to make simple decisions.  His friend, B.P., expressed in November 2011 that the Veteran had come to him in the past stating that his mind was racing and that he was short of breath.  He stated that the Veteran had a very limited desire to socialize and that he went days or even weeks without maintaining his personal hygiene.  

Via various statements the Veteran has related that he was severely occupationally and socailly impaired.  He expressed having daily panic attacks which created problems at work and while driving.  He related that he avoids crowds, does not date and is disoriented.  In May 2009, he related that on occasions he had paranoia, delusions, hallucinations, disorientation and memory loss.  Per the Veteran, his obsessive rituals interfered with routine activities, and that his reliability and productivity was impaired by severe episodes of panic.  He also stated that his personal hygiene and cleanliness of his home was unhealthy and socially substandard.  

During his December 2011 hearing, the Veteran appeared visibly nervous.  He reported that his brother lived with him and helped him out.  His brother has told him that he stinks and reminds him to shower.  He also related that he loses track of time and that his brother has to make dinner.  According to his mother, his brother complains all the time that the Veteran forgets things.  She expressed that he is very anxious.  The Veteran stated that he wakes up screaming and that he had nightmares all the time.  He also expressed having rituals with his waking up.  He had startled response and no friends.  He said that his boss used to be his friend but with his work schedule he lost him as a friend.  He also expressed that his co-workers were not happy with him as they have to work overtime and extra hours because of him.  He denied having any friends but his family was around.  He was friends with friends of his family.  He expressed going 20 years without a relationship.  He had panic attacks several times a week which was precipitated by anything.  He had suicidal ideations about three days a week but tries to sleep away his bad feelings.  His mother related that she cleaned his house and made sure he was ok.  Per his mother, the Veteran could not exist in the house without her down the street and his brother living with him.  

The Veteran testified that he had been given specific orders to only work a maximum of four hours a day because his panic disorder interfered with his work.  He reported that he had been gone from work for five weeks and when he returned he worked two 15 hour weeks.  However, after that he could not go back as his postmaster and everybody else was mad at him.  He expressed that he rather be dead than go to work.  He had difficulty with dealing with people and learning the new system at work.  Per the Veteran, he gets frustrated and cannot think.  While he had a doctor's note which stated that he could not work more than 15 hours a week, he was still scheduled for more hours.  About three months ago, he stated that he snapped as he could not handle all the hours.  He has been threatened that he will be fired.  He missed four months of work total this year.  

Based on review of the evidence, the Board finds that a 70 percent evaluation for panic disorder is warranted.  In this regard, the evidence shows that the Veteran has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Throughout this appeal, the Veteran's family has related that the Veteran exhibited paranoid behavior, hallucinated and second guessed rational decisions.  Per his family, he was combative, withdrawn, disoriented, socially isolated and unkept.  It was also noted during an examination that while the Veteran did not have clear psychotic material, he sometimes heard things others did not.  Examination has revealed impaired attention and/or focus, easy distraction and trouble staying focused.  Obsessive compulsive behavior severe enough to interfere with routine activities has also been shown.  The VA examiner found that the Veteran was unable to establish and maintain effective work/school and social relationships.  During this time frame, his private examiners have also continually recommended a reduction in his work hours due to his symptoms.  Suicidal thoughts have been documented.  We also note that during his December 2011 hearing, the Veteran was visibly nervous.  These findings justify a 70 percent evaluation.  

The Board notes that a 70 percent evaluation is also consistent with the Veteran's GAF scores.  Although the Veteran had been assigned a GAF score of 60 in August 2005, since that time he has been assigned scores of 44, 45 and 50.  A GAF of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  The Board finds that the latter GAF scores are consistent with the Veteran's treatment records and with the 70 percent evaluation.  

However, we find that an evaluation higher than 70 percent disabling is not warranted.  Here, we find that the Veteran has been competent and credible when reporting his symptoms.  We acknowledge his reports of employment difficulties, daily panic attacks, suicidal thoughts, disassociative behavior, obsessive behavior, avoidance, inability to maintain effective relationships, paranoia, delusions, hallucinations, disorientation and memory loss.  However, we note that the above have been considered and contemplated in the 70 percent evaluation.  While he has reported delusions, hallucination, disorientation and memory lost, neither the lay or medical evidence show these symptoms have been persistent and/or amount to the level required for a 100 percent evaluation.  

Furthermore, although he was found to be unable to establish and maintain effective work/school and social relationships, we note that he has been able to maintain effective family role functioning.  Examination has also revealed that his speech was normal, orientation was within normal limits during most examinations, and his behavior appropriate.  While he has had suicidal ideation, he is without plans to harm himself.  Also, despite having no close friends and trouble forming close personal relationships, he expressed having a good relationship with his mother, children and siblings.  Such findings do not warrant a 100 percent evaluation when all the other manifestations are considered.  See Mauerhan, supra, 16 Vet. App. 436.  Stated differently, the medical and lay evidence as well as the GAF scores establish that there is occupational and social impairment with deficiencies in most areas.  However, the manifestations, even when accepted as credible, do not establish total impairment.  

In sum, the Veteran's symptoms are more characteristic of a disability picture that is contemplated by a 70 percent rating and no more.  

We have also considered referral for an extraschedular rating.  Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

Here, the Board finds that the record reflects that the Veteran had not required frequent periods of hospitalization for his disability and that the manifestations of the disability were contemplated by the schedular criteria.  Therefore, there is no reason to believe that the average industrial impairment from the disability would have been in excess of that contemplated by the schedular criteria.  Therefore, referral of the case for extra-schedular consideration is not in order.




ORDER

The claim for service connection for PTSD is dismissed.  

A rating of 70 percent disabling for panic disorder is granted, subject to the controlling regulations applicable to the payment of monetary benefits.   


REMAND

The Veteran has appealed the denial of TDIU.  The Veteran is service connected for a gastroesophageal reflux disease (GERD), panic disorder, chronic low back strain, tinnitus, residuals of pilonidal cystectomy, residuals of anal fissure, left wrist scar, neck scar and genital warts.  The Veteran has expressed difficulty with employment because of his service connected panic disorder.  In February 2010, an assessment was given of significant anxiety with cognitive distortions now impacting his ability to work and fear that he will eventually be laid off.  It was noted in an October 2010 examination that the Veteran worked at a post office and that his job is varied.  However, his back pain and inability to sit from the buttocks pain are problematic for him.  In October 2011, Dr. G stated that the Veteran had difficulty tolerating crowds and that his anxiety lead him to struggle to attend work consistently and punctually.  She stated that the Veteran would benefit from reduced hours (15 hrs/wk) to allow him to engage in additional therapy.  The record shows that the Veteran has missed several weeks of work and that his hours have been reduced.  

During his December 2011 hearing, the Veteran related that he had been given specific orders to only work a maximum of four hours a day because his panic disorder interfered with his work.  He expressed having difficulty with dealing with people and learning the new system at work.  He missed four months of work total in 2011.  

In light of the assertions set forth by the Veteran and the evidence of record, the Board finds that a VA examination is necessary before the issues of entitlement to TDIU can be decided.  In this regard, the Veteran has expressed difficulty maintaining employment because of his service connected panic attacks.  We also note that his private physicians have continually recommended a decreased work load due to his disabilities.  For proper adjudication of the claim, we find that a remand is warranted. 

Pursuant to 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4)(i), VA will obtain an examination or an opinion if it is necessary to decide the claim.  To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to this claim and to ensure full compliance with due process requirements, a remand is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should contact the employer and document his employment history (sick leave, reduced hours, AWOL, etc.) since the start of the claim.  

2.  Schedule the Veteran for a VA examination to determine if his service connected disabilities, either singly or cumulatively, render him unable to maintain and sustain substantially gainful employment.  The claims folder must be made available to the examiner for review.  All findings should be reported in detail.  A complete rationale for all opinions should be provided.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


